Citation Nr: 1527541	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertrophic cardiomyopathy with old myocardial infarction and pacemaker implants (heart disability), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1972.  He died in May 2010.  The appellant is the Veteran's surviving spouse.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Prior to his death, the Veteran filed a timely substantive appeal for the issue of service connection for hypertrophic cardiomyopathy with myocardial infarction with pacemaker implant.  See June 2007 VA Form 9.  The Veteran died in May 2010.  Thereafter, in June 2010, the appellant filed a claim for accrued benefits for all pending claims as the Veteran's surviving spouse, which was construed by the RO as a request for substitution.  In November 2011, the RO found that the appellant qualified as the proper substituted claimant for the purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2014).

In April 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In May 2014, the Board reopened service connection for hypertrophic cardiomyopathy with old myocardial infarction and pacemaker implants and remanded the appeal for a VA medical opinion addressing the etiology of the claimed heart disability, to include the question of whether the heart disability "clearly and unmistakably" existed prior to service and "clearly and unmistakably" was not aggravated by service.  In December 2014, the Board again remanded the appeal for a supplemental VA medical opinion addressing the question of whether the claimed heart disability had its origin in service or was otherwise related to service.  In June 2014, a VA medical opinion was obtained addressing the questions of whether there was clear and unmistakable evidence of a heart disability prior to service and whether the heart disability was aggravated beyond the normal progression during service.  In March 2015, a supplemental VA medical opinion was obtained addressing the question of whether the heart disability was incurred in or caused by service.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2010; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending appeal to completion.

2.  There was neither cardiovascular injury or disease nor chronic symptoms of a heart disability manifested during service.

3.  Symptoms of the heart disability were not continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

4.  The heart disability was not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  
38 U.S.C.A. § 5121A (West 2014).

2.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2006 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  A July 2010 letter sent to the appellant addressed the evidence needed to establish entitlement to accrued benefits.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran (prior to his death) and appellant were given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and posed several questions during the hearing to solicit testimony from the appellant regarding her knowledge of the Veteran's alleged in-service cardiovascular injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed heart disability.  After the hearing, the Board obtained VA medical opinions to address several questions regarding the issue of service connection for the heart disability.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Pursuant to the prior Board Remand directives, VA medical opinions were obtained in June 2014 and March 2015.  The VA medical reviewer considered an accurate history of the claimed disability as provided through review of the record; therefore, the VA medical reviewer had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  The VA medical reviewer addressed all relevant questions regarding the likely etiology of the claimed heart disability and supported the medical opinions with adequate rationale.  For these reasons, the Board finds that the medical opinions are adequate, and there is no need for further medical opinion.  

The Veteran (prior to his death), the appellant, and the representative have not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was diagnosed with a heart disability (i.e., hypertrophic cardiomyopathy with old myocardial infarction and pacemaker implants).  Because cardiovascular disease is listed as a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a), the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the veteran is not entitled to service-connected benefits. If the government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Service Connection Analysis for a Heart Disability

The Veteran contended that symptoms of the heart disability had their onset during service and have continued since service.  He asserted that high blood pressure readings during service were manifestations of the heart disability.  See June 2007 VA Form 9.  At the Board hearing, the appellant asserted that service connection for the heart disability was warranted because the Veteran had been unable to work due to the severity of symptoms and functional impairment.      

Preliminarily, the Board finds that no heart disability existed prior to service.  Because no heart disability was noted at service entrance, the presumption of sound condition as it relates to the heart disability is applicable.  Although some evidence of record suggests that the heart disability may have existed prior to service, the June 2014 VA medical reviewer opined that the evidence did not establish by clear and unmistakable evidence that the heart disability existed prior to service.  See, e.g., April 2014 Board hearing transcript, page 3 (testifying that the Veteran entered service with an enlarged heart and was unable to recall any treatment during service); March 2007 VA hospital discharge summary (noting a reported history of myocardial infarction in 1970 secondary to cocaine); but see June 2014 VA medical opinion.  In consideration thereof, the Board finds that the presumption of soundness has not been rebutted by the high evidentiary burden of clear and unmistakable evidence, and will next consider whether the heart disability was incurred during service. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of vascular injury or disease during service, or that chronic symptoms of a heart disability were manifested during service.  The service treatment records, which are complete in this case, are absent of any complaint of, diagnosis of, or treatment for heart problems, and an August 1971 entry on a service dental record notes that the Veteran was then negative for heart disease.  At the April 1972 service separation examination, the heart and vascular system were clinically evaluated as normal, and blood pressure was within normal limits.  See April 1972 service separation examination (recording a blood pressure reading of 120/82); see also May 1972 service separation Statement of Medical Condition (noting no change in medical condition since the separation examination); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014) (for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater).  

Blood pressure was objectively measured and recorded at the April 1972 service separation examination and shown to be within normal limits.  The Veteran was noted to be negative for heart disease in August 1971.  The heart and vascular system were examined at the April 1972 service separation examination and evaluated as normal, and the Veteran wrote that he was in good health and affirmed that there had been no change since the last physical on the April 1972 service separation examination.  A heart disability is a condition that would have ordinarily been recorded, particularly in light of the Veteran's allegation of in-service treatment on the August 1978 VA Form 21-526.  Therefore, the lay and medical evidence contemporaneous to service, which shows no heart symptoms, diagnosis, or treatment during service, and a normal heart and vascular examination at service separation, weighs against finding that there was cardiovascular disease or injury during service or chronic symptoms of cardiovascular disability during service.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the evidence is against a finding of continuous symptoms of a heart disability since service, including symptoms manifested to a compensable degree within one year of service.  The earliest post-service evidence suggesting the presence of a heart disability was in 1978, approximately six years after service separation.  See also December 1994 VA medical record (noting the Veteran's report that heart problems first began during the period from late 1970s to early 1980s).  Although the Veteran then reported a history of asymptomatic heart murmur since entering service, the statement, which was made days after filing the original service connection claim for a heart disability, is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no heart problems during service, including a heart murmur, as discussed above.  See August 1978 VA hospital summary.  The approximate six year gap between heart symptoms and service separation is a factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran and appellant reported during the course of the appeal that symptoms of the heart disability began during active service and continued thereafter; however, the account is inconsistent with and outweighed by the lay and medical evidence more contemporaneous to service showing a normal blood pressure reading and a normal heart and vascular system at service separation.  Because blood pressure was objectively measured and recorded at service separation and shown to be within normal limits, and the earliest evidence of heart problems was not shown until approximately six years after service separation, the Board does not find the assertion of heart symptoms during and since service to be credible; therefore, it is of no probative value.  

The Board next finds that the weight of the evidence is against finding that a heart disability, which was first manifested approximately six years after service separation in 1978, is otherwise related to service.  After reviewing the record, the June 2014 VA medical reviewer opined that it was less likely than not that the heart disability was caused by, or incurred in, active service.  See March 2015 supplemental VA medical opinion.  In providing rationale for the medical opinion, the June 2014 VA medical reviewer reasoned that the Veteran was asymptomatic during service with no documentation of hypertension or heart-related complaints.  The June 2014 VA medical reviewer noted that there was no abnormal blood pressure reading or diagnosis of hypertension during service, and no recorded complaint of chest pain, shortness of breath, or easily fatigability during service.  See June 2014 VA medical opinion.  The June 2014 VA medical reviewer also noted that, for the majority of patients with hypertrophic cardiomyopathy, left ventricular hypertrophy was not progressive, and the clinical course was relatively benign; however, for a small subset, it will progress to an advanced form of the disease that is characterized by relative left ventricular dilation and wall thinning and systolic dysfunction.    

Because the June 2014 VA medical reviewer had sufficient facts and data to render an informed medical opinion, and provided adequate rationale for the medical opinion, the VA medical opinion is of significant probative value.   There is no competent medical opinion to the contrary of record. 

Although the Veteran (prior to his death) and the appellant asserted that the heart disability began during service and continued thereafter, cardiovascular disease is not a simple medical condition capable of lay diagnosis, and involves complex body systems, particularly the cardiovascular system, that are unseen by the lay person.  The June 2014 VA medical reviewer, unlike the Veteran and appellant, has medical expertise and is able to render a competent medical opinion regarding the probability of a nexus relationship between the heart disability and service.  While the Veteran was competent to report high blood pressure readings, he was not competent to diagnose a heart disability or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  The high blood pressure readings during service were considered by the VA medical reviewer and found to be within normal limits.  The VA medical reviewer found no evidence of hypertension or heart problems during service. 

In this case, the Veteran's (and the appellant's) opinion that symptoms of the heart disability were manifested during and since service is outweighed by other, more credible and probative evidence of record such as the service treatment records showing normal blood pressure readings and a normal heart and vascular system at service separation; post-service evidence showing no report or symptoms of heart symptoms until approximately six years after service separation; and the VA medical opinion that that the heart disability was less likely than not related to service.  In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the appeal; therefore, service connection for a heart disability, for accrued benefits purposes, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a heart disability, for accrued benefits purposes, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


